UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7120



In Re:   HENRY EARL MILLER,



                                                         Petitioner.



     On Petition for Writ of Mandamus.      (6:06-cv-00548-HFF)


Submitted:   November 6, 2007           Decided:   November 30, 2007


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry Earl Miller has filed a petition for writ of

mandamus raising ten issues challenging his criminal convictions

for bank robbery and firearms offenses, the resulting sentence, and

the 28 U.S.C. § 2255 (2000) proceeding in the district court.

Mandamus is a drastic remedy to be used only in extraordinary

circumstances, when “the petitioner has no other adequate means to

obtain relief to which there is a clear and indisputable right.”

In re Blackwater Sec. Consulting, L.L.C., 460 F.3d 576, 592 (4th

Cir.   2006)   (internal   quotations     and   citation    omitted),   cert.

denied, 127 S. Ct. 1381 (2007). “Courts are extremely reluctant to

grant a writ of mandamus.”         In re Beard, 811 F.2d 818, 827 (4th

Cir. 1987).    Mandamus relief is not a substitute for appeal.          In re

Catawba Indian Tribe, 973 F.2d 1133, 1136 (4th Cir. 1992). Because

the issues Miller raises could all be asserted on appeal of the

§   2255   proceeding,   he   is   not   eligible   for    mandamus   relief.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny the petition for writ of mandamus.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            PETITION DENIED




                                    - 2 -